MATHERNE, Judge.
The Honorable Phil Harris, by appointment of the Supreme Court of Tennessee, sat on this lawsuit in the place of Presiding Judge C. S. Carney, Jr.
The appellants appeal from a decree of the Chancellor which reinstates the appel-lee James T. Sanderson as a practicing attorney at law.
The appellee James T. Sanderson had been previously permanently disbarred from the practice of law. See: Memphis & Shelby County Bar Association v. Sanderson (1963) 52 Tenn.App. 684, 378 S.W.2d 173. The appellee instituted the present proceedings under the provisions of Chapter 269, Public Acts 1971, wherein he seeks to be reinstated as a practicing attorney. The Chancellor decreed as follows:
“IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED BY THE COURT that the Petition of Applicant, James T. Sanderson, for reinstatement as a practicing attorney at law, pursuant to Chapter 269 of the Public Acts of Tennessee, (1971), is sustained * * * ”
It is therefore obvious the present litigation for reinstatement was instituted by virtue of Chapter 269, Public Acts 1971, and the order of reinstatement was made by the authority of that statute.
This Court has heretofore considered this particular legislation and in the case of Cantor v. Brading (Tenn.App.1973) 494 S.W.2d 139, declared Chapter 269, Public Acts 1971, to be unconstitutional. The Cantor decision was filed after the Chancellor rendered his opinion in the present lawsuit.
It results the decree of the Chancellor is reversed, and the petition for reinstatement is dismissed. All costs in the Chancery Court and in this Court are adjudged against James T. Sanderson.
NEARN, J., HARRIS, Special Justice, concurs.